Citation Nr: 1213280	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-09 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO, inter alia, denied service connection for tinnitus.  In August 2007, the Veteran filed a notice of disagreement, and a statement of the case (SOC) was issued in February 2009.  Although a substantive appeal is not of record, it appears that the Veteran timely perfected an appeal of this claim.

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In April 2009, the Board, inter alia, remanded the claim for service connection for tinnitus to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued the denial of the claim for service connection for tinnitus (as reflected in an August 2010 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In February 2011, the Board again remanded the claim for service connection for tinnitus to the RO, via the AMC, for additional development.  After accomplishing the requested action, the AMC continued to deny the claim for service connection for tinnitus (as reflected in a January 2012 SSOC), and returned the matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran most likely had in-service noise exposure, there is no credible evidence of tinnitus for more than 30 years after service, and the only competent opinion to address the question of whether there exists a nexus between alleged in-service noise exposure or service-connected migraines and the Veteran's tinnitus is adverse to the claim.


CONCLUSION OF LAW

The criteria for service connection for tinnitus, to include as secondary to service-connected migraine headaches, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for tinnitus, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the April 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records and the report of various VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2009 Board hearing, as well as various written statements provided by the Veteran, and by his representative and family members, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006). However, given the basis of the denial as noted below, any further discussion of the amendment is unnecessary.].

The Veteran contends that he is entitled to service connection for tinnitus, as he believes that this disability is related to noise exposure during service as a communications technician and firing range exposure.  He alleges that his tinnitus began immediately after service, right worse than left, and has gradually worsened over the years, become severe.  In the alternative, the record reflects that the Veteran's tinnitus may be associated with his service-connected migraine headaches.

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for tinnitus, to include as secondary to service-connected migraine headaches, must be denied.

The Veteran's service treatment records do not reflect any complaints of or diagnosis of tinnitus.  The September 1969 discharge examination was negative with respect to complaints of tinnitus or abnormalities of the ear, and a whisper voice test was 15 out of 15, bilaterally.

Following service, VA outpatient treatment records reflect the Veteran's complaints of tinnitus as early as July 2003.  He complained of unilateral tinnitus in the right ear, which was constant and squealing in nature.  He reported that the tinnitus had worsened gradually over the past year.   A noise history of 4 years in the Navy requiring use of headset for duties was noted.  The Veteran denied any other significant occupational or recreational noise.  He had no other medical conditions which would have been expected to impact hearing.  On examination, puretone thresholds were within normal limits for the left ear, and within normal limits in the right ear with the exception of mild loss at 4000 through 8000 hertz.  An assessment of normal hearing in the left and borderline mild high frequency hearing loss in the right ear was noted.

An October 2005 private medical report notes that the Veteran was having problem with ringing in his ears and that he was supposed to follow-up with an ear, nose, and throat physician but had not done so.  

A February 2006 report from private physician Dr. H. reflects that the Veteran reported tinnitus.  He indicated that he was exposed to noise while serving with the  Navy.  It was noted that the Veteran had been seen in the office many years ago, but those records were not available.  An assessment of history of tinnitus was indicated.  

A separate February 2006 private report notes that the Veteran had problems with tinnitus on and off when he was in the service.  He it was noted that while he was in service, he had to listen to "white noise" on headphones for hours on end.  A past medical history of tinnitus, right greater than left, was noted.

In March 2006, the Veteran was seen for a VA audiology consultation.  It was noted that the Veteran's hearing was tested by VA previously in 2003, at which time he was found to have normal hearing.  It was noted that the Veteran continued to complain of unilateral tinnitus in the right ear.  He indicated that within the past month, he had experienced a period of feeling the right ear was plugged up and the ringing seemed much more intense.  After taking Claritin for a few weeks, the tinnitus returned to its usual level.  He saw a private audiologist for removal of cerumen and audiometric testing.  After audiometric testing, the examiner noted that there appeared to have been a slight decreased in hearing in the right ear only in the 4000 to 8000 hertz range.  The examiner noted that in very rare instances, a unilateral hearing loss and unilateral tinnitus may signify retrocochlear pathology.  

A March 2006 report from Dr. H. notes that audiometric testing revealed mild sensorineural hearing loss at 4000 and 6000 hertz in the right ear, compatible with previous acoustic trauma.  There was minimal hearing loss at 8000 hertz in the left ear.  The examiner noted that he again reviewed the Veteran's history of noise exposure, which occurred when the Veteran served in the military.  It was noted that the Veteran is right handed and engaged in target practice.  

An August 2007 private medical report from Dr. V. notes a history of tinnitus, right greater than left.  

A statement dated in October 2007 from the Veteran's wife notes that when the Veteran separated from service in September 1969, he shared with her that he might later suffer from hearing damage due to his in-service duties.  He indicated to her that naval personnel told him that he should contact VA if anything should ever arise.  She reported that the Veteran had been complaining to her of an increasing ringing in one ear, which he later developed in both ears.  

During the Veteran's January 2009 Board hearing, he testified that he served as a communications technician branch operator, where he was required to wear headphones made with metal diaphragms.  The acoustic sound was a poor quality, very loud, and tinny sounding.  He was required to listen to white noise at a very loud volume in order to hear the transmission.  He also indicated that he had experienced hearing problems since service.  The Veteran further noted that a corpsman warned him upon his discharge that he might experience problems with his hearing at a later time.  

On VA examination in May 2009, the Veteran reported that he was required to wear headphones in service to listen to white noise for weak signals.  He reported that he was able to control the volume but had to use loud volume to hear the signals he was listening for.  He indicated that he when he was discharged, he was told by a corpsman that because of the type of work he did, he may experience ear problems later in life and that he should report to VA if this occurred.  He indicated that he experienced intermittent tinnitus soon after he got out of service, mostly in the right ear.  The tinnitus eventually became constant in the right ear for the past 10-15 year, and developed in the left ear over the past 8 years.  The examiner noted that she reviewed the Veteran's audiograms, which consistently reflect mild sensorineural hearing loss which was worse in the higher frequencies in the right ear.  It was noted that the Veteran reported asymmetric tinnitus and hearing loss, and that he needed to be further evaluated to rule out retrocochlear pathology such as an acoustic neuroma.  The examiner noted that he was unaware of any studies that showed that low levels of white noise or other sounds can cause tinnitus.  He also indicated that other factors in the Veteran's medical history, such as migraines, could be associated with tinnitus, and the use of Viagra can be associated with inner ear injury.  The examiner noted that the Veteran's history of imbalance and vertigo could also signify an inner ear problem.

On VA audiological evaluation in March 2010, the Veteran complained of constant ringing in both ears.  He reported noise exposure in service as a communications technician.  He reported that his responsibilities included wearing hard plastic headphones to identify passive communications, including speech or tones, in the presence of a static/white noise.  He also indicated that he was exposed to one incident of gunfire during boot camp on the firing range for a few minutes without hearing protection.  The Veteran denied recreational and occupational noise exposure.  He indicated that he participated in target shooting on a few occasions with the use of hearing protection and infrequent use of power tools with hearing protection.  He also reported that a local physician performed a myringotomy and placed a pressure equalization tube in the ear drum of one ear in the late 1980s.

When asked about the onset of his tinnitus, the Veteran reported that it began many years ago.  When asked to clarify, the Veteran stated an onset of 15 years ago, with no specific event preceding the onset of tinnitus.  After audiological testing, the examiner opined that the Veteran's tinnitus is as likely as not a symptom associated with hearing loss.  The examiner also noted a report from the Institute of Medicine reflects that a delay of many years in the onset of noise-induced hearing loss and tinnitus following earlier noise exposure is extremely unlikely.  Therefore, the examiner found that the Veteran's tinnitus is not caused by or a result of military noise exposure.

A March 2011 statement from the Veteran's father-in-law notes that he was a hospital corpsman aviation medicine technician in the Navy for over 20 years.  He indicated that the Veteran came to him describing his symptoms and his duties in service, after which he told him that he believed the Veteran was suffering from tinnitus.  He reported that the Veteran's reported symptoms were reminiscent of what he had often been asked by Navy crewmen during his own service.

On VA audiological evaluation in August 2011, the Veteran reported that his tinnitus began shortly after discharge from service, when he started hearing a loud ringing in his ear, but stronger in the right ear.  After review of the Veteran's claims file and examination, the examiner opined that it is less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  In so finding, the examiner noted that the Veteran reported on examination that the onset of tinnitus occurred shortly after he was separated from active duty, though on the last examination he reported the onset of tinnitus was 15 years ago.  He also noted that the Veteran's service treatment records contain no record of complaint of tinnitus or hearing difficulty while on active duty, and that the Veteran's service occupational as communications technician reflected a low likelihood of noise exposure.  

The Veteran's reported noise exposure including a few times on the rifle range and using the headphones with white noise and intermittent and unpredictable bursts of loud noise.  It was noted that the Veteran's right ear has been poorer in the right ear on examination, and that the Veteran reported that the onset of tinnitus was stronger in the right ear.  Because headphones were worn on both ears, the examiner found that noise exposure would be comparable in both ears, and symmetrical hearing loss and tinnitus would be expected, but this was not the case here.  The examiner concluded that, given the Veteran's report of onset of tinnitus after discharge from service, the absence of report of hearing loss or tinnitus and normal hearing in the left ear today, that examiner determined that the Veteran's tinnitus was less likely than not a result of service noise exposure. 

On VA examination in September 2011, the VA examiner was asked to address whether the Veteran's tinnitus was associated with his service-connected migraine headaches.  The Veteran reported that his tinnitus began shortly after discharge from service, with an onset of migraine headaches a few years earlier in 1966 or 1967.  It was noted that the Veteran underwent left myringotomy in the 1980s, which did not improve or worsen his tinnitus.  A MRI of the brain and temporal bones revealed no evidence of schwannoma or cyst.  After physical examination, the examiner opined that the Veteran's tinnitus was not as likely as not worsened or permanently aggravated by migraine headaches.  The examiner indicated that he reviewed clinical literature in formulating his opinion.  The examiner also noted that an unremarkable MRI and chronic tinnitus resulting from noise exposure did not support a link between tinnitus and migraine headaches.

At the outset, the Board notes that, although the service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma, the Veteran is competent to assert the occurrence of in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Also, given the circumstances of the Veteran's service (firing weapons and service as a communications technician), the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  The Board also notes that evidence also establishes that the Veteran has current tinnitus.  

Notwithstanding the above, however, the Veteran's claim must nonetheless be denied because the weight of the evidence indicates that there is no medical nexus between current tinnitus and either noise exposure during service or service-connected migraines.

The Board acknowledges the Veteran's statements that tinnitus began shortly after discharge and progressed to the present.  The Board points out that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, such as the presence of diminished hearing or tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit, 5 Vet. App. at 9.  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, when considered in light of the evidence of record, as a whole, the Board finds that the current assertions of continuous post-service tinnitus are not credible.

As noted above, service treatment records reflect no complaints of or findings pertinent to tinnitus.  Also, the post-service evidence reflects no documented complaints of tinnitus or any indication of hearing loss until more than 30 years after active military service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this regard, the Board finds it reasonable to assume that if the Veteran had continued to experience tinnitus from military service until the present day, as alleged, he would have brought the problem to the attention of medical personnel at an earlier time.  However, the record includes no medical documentation of any complaints of tinnitus to medical personnel prior to the July 2003 VA outpatient treatment report and subsequent filing of the claim for service connection shortly thereafter.  The Board also points out that the Veteran has been inconsistent in his reports regarding the onset and nature of his tinnitus.  While in August 2011, the Veteran reported an onset immediately after discharge, in March 2010, the Veteran reported an onset of 15 years prior.  Moreover, on occasion, the Veteran has reported that his tinnitus was present only in the right ear initially, while on other occasions he indicated that he initially experienced tinnitus in both ears, but with the right ear worse than the left ear.  In addition, the record reflects that at times the Veteran has reported that his tinnitus has been constant since service, whereas the February 2006 private report includes a notation-apparently, based on the Veteran's own report-that he had problems with tinnitus "on and off". Such inconsistencies tend to further diminish the credibility of the Veteran's contentions regarding the onset and continuous nature of his tinnitus.

Moreover, as indicated, the only competent opinions to address the etiology of the Veteran's current tinnitus-that of the August 2011 and September 2011 VA examiners-are adverse to the claim.  The Board notes that each examiner rendered an opinion after thoroughly reviewing the claims file and medical records and evaluating or examining the Veteran.  The examiners also considered the Veteran's assertions regarding the onset of his tinnitus.  The examiners provided rationale for their opinions, indicating that they reviewed the pertinent medical literature and pointing to the Veteran's relevant medical history in determining that the Veteran's tinnitus is less likely than not related to in-service noise exposure or to service-connected migraines.  Hence, the Board accepts these opinions as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992 and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has not presented or identified any contrary, competent evidence or opinion-i.e., one that, in fact, supports the claim.

Furthermore, to whatever extent statements of the Veteran, his representative, and/or his family members are being offered to establish a medical nexus between current tinnitus and either service or service-connected migraine headaches, no such statement(s) provide(s) a basis for allowance of the claim.  As indicated above, this claim turns on the matter of the medical etiology of current tinnitus--a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran, his representative, and his family members have not been shown to be other than a layperson without the appropriate medical training and expertise, none is competent to render a probative opinion on the medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the claim for service connection for tinnitus, to include as secondary to service-connected migraine headaches, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for tinnitus, to include as secondary to service-connected migraine headaches, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


